DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (dated November 4, 2021 and November 16, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Response to Amendment and Rebuttal Arguments
3.	The amendments to the claims and rebuttal arguments filed on November 4, 2021 have been fully considered.  The outstanding grounds of rejection have been obviated and are hereby withdrawn.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Prior art was found that anticipates the Markush claims with respect to a nonelected species.  Therefore, the claims were rejected and claims to nonelected species were held withdrawn from further consideration.  Claims 1 and 16 were further searched to the extent of the nonelected species shown below.
Terminal Disclaimer
5.	The terminal disclaimer filed on November 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,546,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
6.	Claims 2-4 and 6-8 objected to for being dependent on a base rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

7.	Claim(s) 1 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by RN 1269124-20-0 (
    PNG
    media_image1.png
    138
    323
    media_image1.png
    Greyscale
).  The compound has a date of March 21, 2011 which antedates the instant claims that have an earliest filing date of April 12, 2011.  Priority claim to earlier provisional applications is noted, however, the date(s) cannot be granted because the earlier documents do not sufficiently disclose the claimed genus. For example, the priority documents do not disclose the third or fourth embodiment of R1’.  The claimed compound corresponds to the instant claims in the following manner:  n=1; R1=last option with R9=H; R2=R3=alkyl; L2=NHCO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626